                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
vs.                                              )    CRIMINAL ACTION 1:19-cr-14-KD-MU
                                                 )
DAVID NEIL FAIRCLOTH, JR., et al.,               )
                                                 )
      Defendants.                                )

                                              ORDER

         This action is before the Court on the motions to sever filed by defendants David Neil

Faircloth, Jr., William Erwin Townley, and Judy Raley Townley (docs. 89, 90 & 92), the United

States’ responses (docs. 94, 95, 96), and sua sponte reconsideration of Defendant James Joel

Harrison Thompson’s motion to sever (doc. 66). The motions filed by Defendants Faircloth,

Townley and Townley were heard on April 15, 2019.1

         Upon consideration of the motions and responses and for reasons set forth on the record,

Defendant Faircloth’s motion (docs. 89) is GRANTED pursuant to Rule 8(b) of the Federal Rules

of Criminal Procedure and Counts 1 through 5 are severed from Counts 10, 13, 16 through 21.2

Accordingly, the Townley’s motions (doc. 90, 92) are MOOT.

         Upon sua sponte reconsideration, Defendant Thompson’s motion is GRANTED IN PART

pursuant to Rule 8(b) in that Counts 1 through 5 are severed from Counts 10, 13, 16 through 21.3

         DONE the 15th day of April 2019.

                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE

         1
             Defendant Judy Townley waived her appearance at the hearing.
         2
          Counts 6-9, 11, 12, 14, 15 concern only Defendant Stephanie Merchant who has plead
guilty to Count 1.
         3
             Defendant Thompson is charged in Count 2 along with Defendant Faircloth.
